           Case 1:20-cv-10800-FDS Document 37 Filed 09/22/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS




Pro Se Party Paul Jones

       Plaintiff                                                   1:20-cv-10800 -FDS


Sandra Robinson

      Defendant
                                      NOTICE OF DEFAULT




        Upon application of the Plaintiffs, Pro Se Party Paul Jones         for an order of Default
 for failure of the Defendant,      Sandra Robinson              , to plead or otherwise defend as
 provided by Rule 55(a) of the Federal Rules of Civil Procedure, notice is hereby given that the
 Defendant has been defaulted this 2
                                     2nd of      September            , 2021



                                                             ROBERT M. FARRELL
                                                             CLERK OF COURT



                                                     By:     /s/ Taylor Halley
                                                             Deputy Clerk
